Title: From Thomas Jefferson to Thomas Payne, 4 April 1789
From: Jefferson, Thomas
To: Payne, Thomas



Sir
Paris Apr. 4. 1789.

As the time of my departure approaches and I hear nothing from you as to my commission of Jan. 28. nor what remained of the former, I take the liberty of reminding you of them and of desiring you to send without delay what you can procure and to forward me your account that I may have it paid. With respect to the books which cannot be immediately found I shall hope you will continue to look out for them, and be able to send them to me on my return to this place which will be in the fall. I have before noted to you that the best conveyance always is the Diligence which comes to Paris four times a week. I beleive it sets out from the Blue boar. I am Sir Your very humble servt.,

Th: Jefferson

